Citation Nr: 0618340	
Decision Date: 06/22/06    Archive Date: 06/30/06

DOCKET NO.  04-33 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1957 to 
January 1961.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that denied the veteran's 
claim for entitlement to a TDIU rating.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.


REMAND

Additional development is needed prior to further disposition 
of the claim.

Entitlement to a TDIU rating due to service-connected 
disabilities requires impairment so severe that it is 
impossible for the average person to follow a substantially 
gainful occupation.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.340, 3.341, 4.16 (2005).  In reaching such a 
determination, the central inquiry is "whether the veteran's 
service-connected disabilities alone are of sufficient 
severity to produce unemployability."  Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).  

A TDIU rating may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16(a) (2005).  For purposes of determining the above 
ratings, disabilities resulting from common etiology will be 
considered as one disability.  38 C.F.R. § 4.16(a)(2).  
Because the veteran's hearing loss and tinnitus result from a 
common etiology, they are considered a single disability and 
the veteran does meet the criteria of 38 C.F.R. § 4.16(a) 
because he has a single disability rated as 60 percent.

A TDIU rating is warranted when the veteran is unable to 
secure and follow a substantially gainful occupation solely 
by reason of service-connected disabilities.  Consideration 
may be given to the veteran's level of education, special 
training, and previous work experience in arriving at a 
conclusion, but not to his age or to the impairment caused by 
non-service-connected disabilities.  38 C.F.R. §§ 3.341, 
4.16, 4.19 (2003); Van Hoose v. Brown, 4 Vet. App. 361 
(1993).

In this case, the veteran has been granted a 50 percent 
disability rating for his bilateral hearing loss disability, 
and a 10 percent rating for his tinnitus, for a combined 
disability rating of 60 percent.  The veteran has no other 
service-connected disabilities.  He meets the schedular 
requirements for consideration for a TDIU rating.  The issue 
is whether his service-connected disabilities prohibit him 
from sustaining gainful employment, such that a TDIU rating 
may be assigned.  

The veteran was scheduled for a VA audiological examination 
in September 2004, which he was not able to attend due to 
hurricane Ivan's having washed out the bridge he needed to 
cross in order to get to the examination.  In October 2004, 
he requested that the examination be rescheduled.  It does 
not appear that this examination was rescheduled.

The last VA audiological examination of record is dated in 
May 2003.  This examination provided the basis for the June 
2003 grant of service connection and award of a 50 percent 
rating.  VA treatment records dated in March 2004 reflect 
that the veteran's hearing had changed significantly in his 
right ear since his examination the year before, and that he 
had already lost all hearing in his left ear.  Because there 
is evidence of worsening of the veteran's hearing loss, and 
it appears to the Board that the veteran was unable to attend 
the scheduled September 2004 examination for good cause, the 
Board finds that a remand for an additional examination is in 
order.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for an 
examination to ascertain the impact of 
his service-connected disabilities on 
his unemployability.  The examiner must 
evaluate and discuss the effect of all 
of the veteran's service-connected 
disabilities, both singly and jointly, 
on the veteran's employability.  The 
examiner should opine as to whether the 
veteran's service-connected 
disabilities, without consideration of 
his non-service-connected disabilities, 
render him unable to secure or follow a 
substantially gainful occupation.

2.  Then, after ensuring any other 
necessary development has been 
completed, readjudicate the claim for a 
TDIU rating.  If the decision remains 
adverse to the veteran, issue the 
veteran and his representative a 
supplemental statement of the case and 
allow the appropriate opportunity for 
response.  Thereafter, return the case 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



